DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-8 and 15-20 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-8, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchon (3,655,399).


Independent claim 2
Pitchon teaches methods of making instant coffee (ab.).

Soluble coffee particles
Pitchon teaches the final soluble instant coffee product has particles of coffee (i.e. soluble coffee particles) (3,71+).

Oil
Pitchon teaches the instant coffee has less than 1 wt% oil (3, 4+), which encompasses the claim of 0.8 to 4.5 wt% of oil, and therefore makes such a claim obvious.

Capabilities
To further elaborate, the claim is not even directed to a packaged product, therefore, it would be reasonable to expect that a similar product would have similar capabilities, including being obtainable by a process for the preparation of aromatized soluble coffee particles, the process comprising: providing soluble coffee particles; mixing the soluble coffee particles with roast whole coffee beans to form a mixture; holding the mixture for at least two days, and separating the beans from the soluble coffee particles, as claimed.



Properties/functionality
It would be reasonable for one of skill in the art to expect that similar compositions will have similar properties/functionality, including the claimed aroma, wherein the equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace, as claimed.
Further, it is noted, that in para. 0076 of the pending Specification, the discussion explains that headspace concentrations are achieved, wherein a sample of instant coffee is weighed into a vial, equilibrated for 15 minutes at 30 degree C, then the headspace of the sample is concentrated prior to measuring the 2-methylpyrazine aroma content of the headspace.  The measure of 2-methylpyrazine is not in the soluble coffee particles themselves, however, the 2-methylpyrazine observed in a concentrated sample of headspace of the soluble coffee particles. Therefore in light of the specification, the equilibrated headspace is only from a method of using a sample of the coffee after it has been made, not toward the product claimed.  

Independent claim 15
All of the limitations of claim 15 have been discussed in the rejection of claim 2 above.





Dependent claims
As for claims 3 and 16, it would be reasonable for one of skill in the art to expect that similar compositions have properties/functionality, including wherein the equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine is at least 1.75 ng per mL headspace, as claimed.  

As for claims 4 and 17, it would be reasonable for one of skill in the art to expect that compositions have properties/functionality, including a similar aroma, wherein the equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine is at least 2.0 ng per mL headspace.  

As for claims 6 and 19, Pitchon teaches the final product is soluble particles of coffee, therefore 10% to 90% of the instant coffee does comprises soluble coffee particles.

As for claim 7, Pitchon teaches the final product is soluble particles of coffee, therefore 50% to 80% of the instant coffee does comprise soluble coffee particles.  

As for claims 8 and 20, with regard to the prior art, the term/phrase "consists essentially of" encompasses comprising, based on MPEP 2111.03.III, which states: For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel 
Further, Pitchon teaches the final product is (i.e. consists of) soluble coffee particles.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchon (3,655,399), as applied to claims 2-4, 6-8, 15-17 and 19-20 above, further in view of Vitti (4,594,258).
As for claims 5 and 18, Pitchon does not discuss the claimed wt% of oil in the instant coffee.
Vitti also teaches methods of making instant coffee products (ab.), comprising soluble particles and oil (ref. clm. 1(a)); and further provides that the oil is in an amount of 0.01 to 1 wt% (1(b)), which encompasses the claim of 1.0 to 4.3 wt % oil.  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making instant coffee with soluble particles and oil, as the modified teaching above, to include the amount of oil as claimed, including 1.0 to 4.3 wt%, because Vitti illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making instant coffee with soluble particles and oil (see MPEP 2144.07); further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Response to Arguments 
It is asserted, that Claims 1-20 remain pending in this application, with claims 2-8 and 15-20 under examination. Applicant respectfully requests reconsideration of these claims. 
In response, please note that since no claim amendments are entered, and the rejection of record stands, that this Office Action is made Final.

Rejections Under 35 U.S.C. 103 
It is asserted, that the recited claims are directed to instant coffee, wherein the amount of 2- methylpyrazine in the equilibrated headspace is a recited feature. The pending claims are directed to an instant coffee. Independent claim 2 is directed to an instant coffee comprising: soluble coffee particles obtainable by a process for the preparation of aromatized soluble coffee particles according to the steps recited in the claims and wherein the equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace, and wherein the amount of oil in the instant coffee is 0.8 to 4.5 wt. %. Independent claim 15 recites similar language and is directed to an instant coffee comprising soluble coffee particles, wherein the equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace, and wherein the amount of oil in the instant coffee is 0.8 to 4.5 wt. %. 
As explained in the present application, 2-methylpyrazine is a volatile compound that is believed to provide the characteristic coffee aroma for fresh coffees that are appealable to the consumer. See, Specification, Paragraphs [0010] and [0039]. The 
For instance, Table 4 of the specification as filed shows that the instant coffee of the claimed invention (e.g., Example Nos. 1, 2a, 2b, 2c, 2d, 3b, and 4d) have a surprisingly high 2- methylpyrazine content as compared to the prior art (e.g., Example 3a). 
Furthermore, Example 3a is according to U.S. 1,836,931 (presently not cited), and shows a quantity of 2-methylpyrazine of 0.75 ng/mL, which is less than the claimed amount of at least 1.5 ng per mL, and an oil content of 5.6 wt.%, which is greater than claimed amount of from 0.8 to 4.5 wt.%. This high 2- methylpyrazine content provided by the claimed instant coffee is not taught or suggested by the cited references. the recited amount of 2-methylpyrazine in the equilibrated headspace represents the amount of 2-methylpyrazine present in the claimed instant coffee.
In response, the claims do not set forth an instant coffee having a high content of 2-methylpyrazine, and the disclosure as a whole does not support such this assertion. The claims reflect a measure of 2-methylpyrazine that is found in sample of the aroma found in the headspace of the instant coffee after it has been concentrated.  See para. 0076 of the pending Specification that explains how the headspace concentrations of Table 4 are achieved, wherein 4 gram of instant coffee was weighted into a 20 mL vial and the sample was equilibrated for 15 minutes at 30 degree C, then the headspace of the sample was concentrated. Table 4 does not reflect a measure of 2-methylpyrazine 

It is asserted, that in maintaining the obviousness rejections, the Examiner mainly reiterates her rationale as set forth previously and relies on Pitchon and Vitti as set forth previously. The premise underlying these obviousness rejections appear to stem from the Examiner's continued misunderstanding about the equilibrated headspace of the instant coffee comprising a level of 2- methylpyrazine of at least 1.5 ng per mL. Specifically, the Examiner asserts that the claimed equilibrated headspace only shows "that the instant coffee outgasses an aroma compound, which is a functionality of the instant coffee, not a matter of how much of said aroma compound is in the coffee itself." Office Action, pages 8 and 13. The Examiner then concludes that the claimed equilibrated headspace "is at best a property or function of the headspace of a sample of the claimed instant coffee." Office Action, page 11. 
However, the Examiner's assertions are incorrect. Firstly, the Examiner appears to suggest that the presence of a volatile compound in the equilibrated headspace only means that the instant coffee releases the volatile compound into the headspace and that there is no volatile compound present in the instant coffee. However, this assumption is wrong as the instant coffee must contain the volatile compound that is being released in the equilibrated headspace. As the instant coffee must also contain the volatile compound, the amount of the volatile compound that is present in the instant coffee is also the same amount of volatile compound present in the headspace when it 
In response, neither the claims or the disclosure at large require the soluble coffee particles to comprise any 2-methylpyrazine, further the product by process claims are open to any method steps for the preparation of aromatized soluble coffee particles, which do not exclude the injection of aroma in in the headspace of the claimed coffee, a process long and well known in the art.  Therefore, the assertion that the 2-methylpyrazine claimed is in the soluble coffee particles, is not found persuasive or supported. Applicant has the right to claim anything supported, therefore if they can show there is support for the soluble coffee particles claimed to comprise 2-methylpyrazine, it is suggested they do so if this is a component of the soluble coffee particles that they want further examined.
The claims do not require that the instant coffee comprising a level of a level of 2-methylpyrazine, therefore Applicant’s argument that the instant coffee comprising a level of a level of 2-methylpyrazine is not commensurate with the claims.
The claims do not require that the claimed instant coffee is packaged, so that it has a headspace, therefore Applicant’s argument that the instant head space is of the claimed instant coffee comprising a level of a level of 2-methylpyrazine is not commensurate with the claims.  Further, even if the coffee product was packaged, since the claim is open to comprising, the headspace of such a coffee product is open to being injected into a container holding the instant coffee or released from an aroma packet fixed to the inside of the container lid, both commonly known practices of the coffee industry.  The claim is toward an instant coffee, not a packaged instant coffee 
The claims do not require that the claimed headspace is solely from outgassing of the instant coffee itself, therefore Applicant’s argument that the instant head space is of the claimed instant coffee comprising a level of a level of 2-methylpyrazine is not commensurate with the claims.

It is asserted, that as explained previously and in Paragraph [0040] of the specification, it is well known in the art and as such, generally accepted to quantify a volatile compound, such as 2- methylpyrazine, in the equilibrated headspace in order to determine the content of the volatile compound in a liquid product, such as the claimed instant coffee. For example, Example 5 uses the 2-methylpyrazine headspace concentration to quantify the amount of 2-methylpyrazine in the claimed instant coffee. 
As further support, two rebuttal references are submitted with this response to demonstrate that quantifying a volatile compound, such as 2-methylpyrazine, present in claimed instant coffee by determining the amount of the volatile compound in the equilibrated headspace is widely known and practiced by those of ordinary skill in the art. For example, Shimadzu (Shimadzu, Basics & Fundamentals of Gas Chromatography, March 2020) is a brochure that explains the basic principles underlying using equilibrated headspace (or static headspace) to quantify the content of one or more volatile compounds present in the liquid sample and states at page 17 (emphasis added): The gas in the space (headspace) above the sample matrix, within measuring the headspace gas makes it possible to quantify the liquid sample. Clearly, this confirms that it is possible to quantify the amount of the volatile compound present in the sample (e.g., instant coffee) by analyzing the content of the volatile compound in the equilibrated headspace. Further, the first sentence in Bicchi's introduction (Bicchi et al., Journal of Chromatography A, 1024 (2004), 217-226) further supports that it is appropriate to analyze the equilibrated headspace of food products by stating that "[h]eadspace sampling is a solvent- free technique used in combination with GC and GC-MS to characterize the volatile fraction of several matrices including food matrices and aromatic and medicinal plants." Bicchi, page 217. Further, Table 5 on page 224 of Bicchi shows that 2-methylpyrazine, in particular, can be measured in the headspace of roasted coffee. These rebuttal references demonstrate that using the equilibrated headspace to characterize the volatile compounds present in food products, such as the claimed instant coffee, is a well-established practice to those of ordinary skill in the art. 
In view of the above, Applicant respectfully request proper consideration of the claims and the recited limitations. 
In response, Applicant’s efforts to present the articles discussed above are appreciated.  They were considered, however, it is noted that said rebuttal references do not demonstrate or discuss that the equilibrated headspace characterizes the volatile 
Further, the testing use is destructive, wherein the headspace volume analytes are concentrated on a 50 µm film of polydimethylsiloxane (PDMS) and activated carbon (10%) coated onto the inside wall of the stainless steel needle (5 cm) of a 2.5 ml gas tight syringe used to draw the headspace from a vial prior to it being tested.
The samples of Bicchi article discusses testing the headspace only from food samples.  
Further, said article is clear that further testing must be done to understand the influences of the experimental process parameters on the samples, including the temperature, number and volume of aspiration cycles versus the recovery of analytes with different polarity and volatility.  Therefore said rebuttal reference presents information on headspace analysis, however, is not explicit about the results being accurate.
It is clear from the pending Specification and the articles presented, that the equilibrated headspace is only achieved in a method of using a sample of the coffee after it has been made, not toward the product claimed, therefore the arguments above are not persuasive.



It is asserted, that the cited references do not teach or suggest 2-methylpyrazine as recited by the present claims. Pitchon is cited for disclosing an instant coffee having less than 1 wt.% oil and Vitti for disclosing methods of making instant coffee products comprising oil in an amount of 0.01 to 1 wt.%. See Office Action, pages 3 and 6. 
At pages 3-6 of the Office Action, the Examiner's rationale for citing the oil content disclosed in both Pitchon and Vitti that overlap with range of the oil content recited in the present claims is to assert that it would be reasonable to expect that the instant coffee products of Pitchon and Vitti would have similar functionality, such as "the equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace," recited by the present claims. However, Applicant emphasizes that aside from the Examiner's own speculation, there is no factual or scientific basis for the Examiner's rationale that any instant coffee product having an oil content that overlaps with the range recited by the claims would have been expected to have the equilibrated headspace of instant coffee comprising a level of a level of 2-methylpyrazine as claimed. 
Indeed, support for Examiner's rationale is not found in either one of the cited references. While Pitchon and Vitti disclose instant coffee with certain oil contents, neither one of these references discloses the claimed 2-methylpyrazine content. Nor has the Examiner cited any portion of Pitchon or Vitti for such disclosure. At any rate, as the cited references are entirely silent regarding the 2-methylpyrazine content, the cited references do not teach or suggest all claimed features. As the Examiner's rationale is without substantiation or evidentiary support, then there is no basis for the Examiner's 
At page 11 of the Office Action, the Examiner attempts to cure the deficiencies of the primary rejection by now asserting that "it is long known that methylpyrazines are formed during the roasting of coffee." The Examiner further states that as Pitchon "provides flavor notes most strongly identifiable in fresh brewed coffee, and it is reasonable to expect that the instant coffee made therein has similar aroma compounds, properties and functionality, including that claimed property/functionality, wherein an equilibrated headspace of the instant coffee comprises a level of 2-methylpyrazine of at least 1.5 ng per mL headspace." Office Action, pages 11-12. 
However, the Examiner's rationale is flawed. As discussed above, Pitchon's disclosure is silent with regard 2-methylpyrazine. For the sake of argument, even if 2-methylpyrazine were one of the flavor notes present in Pitchon's fresh brewed coffee, which the Applicant does not concede, the mere presence of such compound without any further disclosure or guidance regarding the amount required to achieve better retention of aroma, let alone any amount, does not render the claimed "a level of 2-methylpyrazine of at least 1.5 ng per mL headspace" obvious. In the absence of any such disclosure, there would be no motivation or reason for one of ordinary skill in the art to interested in preparing an instant coffee that has a better retention of aroma to arrive at the amount of 2-methylpyrazine as claimed. 

As explained previously, the specification as filed provides examples showing that the instant coffee of the recited claims have a surprisingly high 2-methylpyrazine content as compared to the prior art. As shown above, this high 2-methylpyrazine content provided by the claimed instant coffee is not taught or suggested by the cited references. For at least this reason, the claimed subject-matter is not obvious. 
Because one of ordinary skill in the art would not have any reasonable expectation of success as explained above, and because the combined references do not teach or suggest all of the elements of the rejected claims, a prima facie case of obviousness has not been established. Accordingly, Applicant respectfully requests that these rejections be withdrawn. 


The claims do not require that the instant coffee comprising a level of a level of 2-methylpyrazine, therefore Applicant’s argument that the instant coffee comprising a level of a level of 2-methylpyrazine is not commensurate with the claims.
The claims do not require that the claimed instant coffee is packaged, so that it has a headspace, therefore Applicant’s argument that the instant head space is of the claimed instant coffee comprising a level of a level of 2-methylpyrazine is not commensurate with the claims.  Further, even if the coffee product was packaged, since the claim is open to comprising, the headspace of such a coffee product is open to being injected into a container holding the instant coffee or released from an aroma packet fixed to the inside of the container lid, both commonly known practices of the coffee industry.  The claim is toward an instant coffee, not a packaged instant coffee with an equilibrated headspace, therefore in light of the specification, the equilibrated headspace is only from a method of using a sample of the coffee after it has been made, not toward the product claimed.  
The claims do not require that the claimed headspace is solely from outgassing of the instant coffee itself, therefore Applicant’s argument that the instant head space is of the claimed instant coffee comprising a level of a level of 2-methylpyrazine is not commensurate with the claims.

Conclusion
All claims are drawn to the same invention claimed earlier in this application that was finally rejected on the grounds and art of record above.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793

/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793